IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20132
                         Summary Calendar



ALEX MELVIN WADE, JR.,

                                         Plaintiff-Appellant,

versus

ADRIAN THOMAS, Lieutenant; JAMIE UBANIA; JUDITH DOLPP,
Corrections Officer III; PATRICK MCDERMOTT, Lieutenant;
BILNOSKI, CUC; TEXAS DEPARTMENT OF CRIMINAL JUSTICE; EDWARDO
CARMONA; THOMAS MERCHANT; ARRON HICKSON; GAYE L. HURST,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2087
                       --------------------
                        September 19, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Alex Melvin Wade, Jr., Texas prisoner #790470, appeals from

the district court’s dismissal of his civil-rights lawsuit, filed

under 42 U.S.C. § 1983, as frivolous and for failure to state a

claim upon which relief may be granted, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), (ii).   This court reviews a dismissal as

frivolous for abuse of discretion.   See Taylor v. Johnson, 257

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20132
                                 -2-

F.3d 470, 472 (5th Cir. 2001).    A dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim upon which

relief can be granted is reviewed under the same de novo standard

as a dismissal under FED. R. CIV. P. 12(b)(6).   See Black v.

Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).    Accordingly, we

review Wade’s claims under the de novo standard.

     Wade argues that he was denied due process in his prison

disciplinary hearing, which resulted in his assignment to a lower

time-earning class.    Because this punishment does not implicate a

constitutional interest, he was not entitled to the higher

standard of due process under Wolff v. McDonnell, 418 U.S. 539

(1974).    See Sandin v. Connor, 515 U.S. 472, 486 (1995); Malchi

v. Thaler, 211 F.3d 953, 958-59 (5th Cir. 2000)(28 U.S.C. § 2254

case).    As there was no underlying due process violation, the

supervisory defendants cannot be liable on that basis.     See

Becerra v. Asher, 105 F.3d 1042, 1047-48 (5th Cir. 1997).

     Wade alleges that he was denied medical treatment and that

Officer Judith Dolpp’s failure to protect him from another inmate

was caused by improper training or supervision.    These claims

fail because Wade has failed to show that the defendants acted

with deliberate indifference.    See Farmer v. Brennan, 511 U.S.

825, 837 (1994).    Wade’s claims of retaliation fail because he

has not made a sufficient showing of retaliatory motive.     See

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).    Similarly,

Wade’s claim under the Americans with Disabilities Act (“ADA”)
                             No. 02-20132
                                  -3-

fails because he has not shown that he was disabled for purposes

of the ADA.   See Lightbourn v. County of El Paso, Texas, 118 F.3d

421, 428 (5th Cir. 1997).

     Wade’s claim that he was denied access to the courts fails

because he has not alleged an actual injury.     See Lewis v. Casey,

518 U.S. 343, 351 (1996).    Furthermore, his interpretation of

Bounds v. Smith, 430 U.S. 817 (1977), is patently frivolous.

Accordingly, the district court’s judgment is affirmed.

     The district court’s dismissal of this lawsuit as frivolous

and for failure to state a claim counts as a strike for purposes

of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d 383,

388 (5th Cir. 1996).   Wade now has two strikes because a separate

civil-rights lawsuit filed previously by Wade was dismissed as

frivolous by the district court.     See Wade v. Rowe, No. H-99-1860

(S.D. Tex. Mar. 13, 2000).    We caution Wade that if he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     AFFIRMED; THREE-STRIKES WARNING ISSUED.